PER CURIAM.
Appellant, Jamall Mitchell, appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant included eight specific claims in his motion. All of those claims are conclusively refuted by the record except for the following: 1) failure to call an alibi witness; 2) misad-vice about the right to testify; and 3) newly discovered evidence in the form of a witness’s recanted testimony. As to these three claims, we reverse that part of the order under review summarily denying them and remand for attachment of the portions of the record that conclusively refute those claims or for an evidentiary hearing.
AFFIRMED in part; REVERSED in part; REMANDED.
SAWAYA, EVANDER and EDWARDS, JJ., concur.